This is an agreed case, involving the same question considered in case of Gunter v. Texas Land and Mortgage Company, Limited, this day decided, which arises on the following facts:
"It is agreed that Theo. Mallinson, appellee, purchased the land in controversy herein from one Travis Jones, by deed dated September 3, 1891, and that at said date, and now, the said Mallinson is an adult alien, a subject of the Kingdom of Great Britain and Ireland, and that he has never declared his intention of becoming a citizen of the United States of America, or of the State of Texas.
"It is further agreed that said land was afterward conveyed by said Travis Jones to intervenor S.W. Slayden.
"The State of Texas, the plaintiff below, appellant here, contends, that by Act of the Legislature, approved April 13, 1891, to amend title 3, articles 9 and 10 (Laws 22d Leg., p. 82), said land should be escheated to the State of Texas.
"Intervenor contends that said deed from Jones to Mallinson is void by the terms of said law, that the same did not divest the title out of Jones, and that the deed from Jones to intervenor conveyed the title." *Page 513 
The action was brought by the State to have title to the land declared to be vested in it, and Slayden intervened, asserting title in himself; but the court below held the act on which the proceeding is based to be void and rendered judgment in favor of Mallinson, and from that judgment this appeal is prosecuted.
We deem it unnecessary to discuss the many questions presented by the agreed case, for the objection to the law under which the State and intervenor claim, considered in the case before referred to, is fatal to the claims of both, and the judgment of the court below will be affirmed.
Affirmed.
Delivered December 11 1891.